

EXHIBIT 10(cg)


FIRST AMENDMENT TO THE
NATIONAL WESTERN LIFE INSURANCE COMPANY PENSION PLAN
(As Amended and Restated Effective January 1, 2007)




This First Amendment to the National Western Life Insurance Company Pension Plan
(as amended, the “Plan”) is hereby made and entered into as of the date last set
forth below by National Western Life Insurance Company (the “Company”).


WITNESSETH:


WHEREAS, the Plan was originally established effective January 1, 1973, was
subsequently amended several times, and was most recently amended and restated
effective January 1, 2007; and


WHEREAS, Section 13.1 of the Plan permits the Company to amend the Plan at any
time; and


WHEREAS, the Plan must be amended to comply with applicable requirements of the
Pension Funding Equity Act of 2004 and the final regulations under section 415
of the Internal Revenue Code of 1986, as amended (the “Code”);


NOW THEREFORE, the Plan is hereby amended as follows effective as of January 1,
2008 except as otherwise provided in the amendments below:


1.           Plan Section 8.1(a) is hereby amended by restating the first
paragraph of such Section to read in its entirety as follows:


Notwithstanding any other provision of this Plan, the Pension payable to or on
behalf of any Participant under this Plan shall be limited in accordance with
Code section 415, as follows.  The provisions of this Article VIII supersede and
control any other provisions of the Plan in conflict therewith; provided,
however, that nothing herein shall affect Section 1.4 or shall be construed to
require the crediting of additional benefit accruals, Benefit Service, or
Compensation after the Freeze Date.  Subject to any specific optional elections
made in this Article VIII, the provisions of Code section 415 are hereby
incorporated by reference and shall control over any provision in the Plan in
conflict therewith.  The provisions of this Article VIII are intended to
constitute good-faith compliance with the final Treasury regulations under Code
section 415 published on April 5, 2007 and shall be construed and applied in
accordance therewith.



 
 

--------------------------------------------------------------------------------

 



2.           Plan Section 8.1(a)(i) is hereby amended by inserting the following
sentence at the end of such Section, such sentence to read in its entirety as
follows:


Adjustments under Code section 415(d) shall apply to years after a Participant’s
severance from employment or, if earlier, annuity starting date.


3.           Plan Section 8.1(a)(ii) is hereby amended by inserting the
following sentence at the end of such Section, such sentence to read in its
entirety as follows:


The defined benefit compensation limitation shall be adjusted under Code section
415(d) for years after a Participant’s severance from employment or, if earlier,
annuity starting date.


4.           Section 8.1(a)(iv) is hereby amended by adding the following new
subsection (E) immediately following subsection (D), such subsection to read in
its entirety as follows:


(E)           Other items of remuneration that are similar to any of the items
listed in subsections (A) through (D) of this Section 8.1(a)(iv).


5.           Section 8.1(a)(iv) is hereby amended by adding the following new
paragraph and related subsections at the end of such Section, such paragraph and
subsections to read in their entirety as follows:


To be taken into account for a year, earnings must be actually paid or made
available to a Participant during such year and must be paid or treated as paid
prior to the Participant’s “severance from employment” with the Employer as such
term is defined in Treasury regulation section
1.415(a)-1(f)(5).  Notwithstanding the foregoing, “earnings” shall also include
the following:


 (F)           amounts paid by the later of 2½ months after a Participant’s
severance from employment with the Employer or the end of the year that includes
the date of such severance from employment, provided that such amounts (I)
constitute regular compensation for services during regular working hours or for
services outside regular working hours (such as overtime or shift differential),
commissions, bonuses, or other similar payments, and (II) would have been paid
to the individual prior to the severance from employment if the individual had
continued in the Employer's employment.


(G)           amounts paid by the later of 2½ months after a Participant’s
severance from employment with the Employer or the end of the year that includes
the date of such severance from employment, provided that such amounts represent
payment for unused, accrued bona fide sick, vacation, or other leave that the
individual would have been entitled to use if employment had continued.

 
2

--------------------------------------------------------------------------------

 



(H)           payments to a participant who is permanently and totally disabled
(as defined in Code section 22(e)(3)) during a year in which such Participant is
credited with a year of Benefit Service or deemed credited with a year of
Benefit Service under Section 6.4.


(I)           payments to an individual who does not currently perform services
for the Employer by reason of qualified military service, as defined in section
414(u)(1) of the Code, to the extent that such payments do not exceed the amount
that the individ­ual would have received had he or she continued in the
Employer's employment instead of enter­ing qualified military service.


6.           Section 8.1(b) is hereby amended by restating the first two
paragraphs of such Section, such paragraphs to read in their entirety as
follows:


If an annual Pension payable to a Participant hereunder (including Pensions
payable under any other defined benefit plans of the Employer) is greater than
Ten Thousand Dollars ($10,000) or if the Participant has ever participated in a
defined contribution plan maintained by the Employer, the Participant’s Pension
shall automatically be limited to the maximum permissible benefit in accordance
with Code section 415.


The limitations of this Section apply to a Pension payable in the form of a
straight life annuity with no ancillary benefits.  If payment is in a different
form, the amount thereof shall be adjusted to be the actuarial equivalent of a
single life annuity and the limitations shall be applied to such adjusted
amount; provided that survivor benefits payable to a surviving spouse under a
qualified joint and survivor annuity shall not be taken into account to the
extent that such benefits would not be payable if the participant’s benefits
were not paid in the form of a qualified joint and survivor annuity and further
provided that actuarial equivalence shall be determined as follows:


(i)           For purposes of benefits paid in a form to which Code section
417(e)(3) does not apply, the actuarial equivalent straight life annuity is the
greater of (A) the annual amount of the straight life annuity payable to the
Participant under the terms of the Plan commencing at the same annuity starting
date as the form of benefit actually payable to the Participant and (B) the
annual amount of the straight life annuity commencing at the same annuity
starting date that has the same actuarial present value as the particular form
of benefit payable, computed using a 5% interest assumption and the “Applicable
Mortality Table” described in Section 2.2(a)(ii).

 
3

--------------------------------------------------------------------------------

 



(ii)           For purposes of benefits paid in a form to which Code section
417(e)(3) applies and with an annuity starting date occurring in 2004 or 2005,
the actuarial equivalent straight life annuity is the greater of (A) the annual
amount of the straight life annuity commencing at the annuity starting date that
has the same actuarial present value as the particular form of benefit payable,
computed using the interest and mortality factors set forth in Section 2.2(b)
and (B) the annual amount of the straight life annuity commencing at the annuity
starting date that has the same actuarial present value as the particular form
of benefit payable, computed using an interest rate of 5.5% and the “Applicable
Mortality Table” described in Section 2.2(a)(ii).


(iii)            For purposes of benefits paid in a form to which Code section
417(e)(3) applies and with an annuity starting date occurring after 2005, the
actuarial equivalent straight life annuity is the greatest of (A) the annual
amount of the straight life annuity commencing at the annuity starting date that
has the same actuarial present value as the particular form of benefit payable,
computed using the interest and mortality factors set forth in Section 2.2(b);
(B) the annual amount of the straight life annuity commencing at the annuity
starting date that has the same actuarial present value as the particular form
of benefit payable, computed using an interest rate of 5.5% and the “Applicable
Mortality Table” described in Section 2.2(a)(ii); and (C) the annual amount of
the straight life annuity commencing at the annuity starting date that has the
same actuarial present value as the particular form of benefit payable, computed
using the “Applicable Interest Rate” and the “Applicable Mortality Table”
described in Section 2.2(a)(ii), divided by 1.05.


7.           Except as hereinabove amended, the Plan, as previously amended,
shall remain in full force and effect.


IN WITNESS WHEREOF, the Company has executed this First Amendment to the Plan as
of this 18th day of December, 2008.





   
NATIONAL WESTERN LIFE INSURANCE COMPANY
             
By:
/S/James P. Payne
       
Its:
Senior VP-Secretary
     




 
4

--------------------------------------------------------------------------------

 
